FARMER, Judge.
We find no error in the final order in these post judgment proceedings, except for the following particulars. The former husband was improperly denied a credit for mortgage interest payments he actually paid on behalf of his former spouse on the marital house. Kelly v. Kelly, 583 So.2d 667 (Fla.1991); Iodice v. Scoville, 460 So.2d 576 (Fla. 4th DCA 1984); and Guthrie v. Guthrie, 315 So.2d 498 (Fla. 4th DCA 1975). We also reverse the interest ordered on the rental payments. Rather than awarding interest on the lump sum of rent charged to the former husband for his use of the house, we direct the court on remand to adjust the amount so that interest is calculated on each rental payment *681as it theoretically became due. In all other respects the final order is affirmed.
STEVENSON, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.